Citation Nr: 0716735	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-43 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from March 1966 to November 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO denied entitlement to a disability rating in 
excess of 20 percent for lumbosacral strain.  


FINDINGS OF FACT

The veteran has demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less when pain 
is considered.  


CONCLUSION OF LAW

The criteria for assignment of a 40 percent disability rating 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.71a, 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected lumbosacral 
strain is more severe than the currently assigned 20 percent 
disability rating indicates.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's lumbosacral strain is evaluated pursuant to 
Diagnostic Code 5237.  Diagnostic Code 5237 provides that 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating applies if forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating applies if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).  Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  Note 4 requires that each range of motion 
measurement be rounded to the nearest five degrees.  Per Note 
5, fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 


Of record is a January 2004 CT of the veteran's lumbar spine, 
which revealed moderate diffuse posterior bulge of 
degenerated L4-L5 disc and mild diffuse posterior bulge of 
degenerated L5-S1 disc.  

The veteran underwent a VA spine examination in April 2004.  
He reported intermittent low back pain which occasionally 
radiates into his right lower extremity.  The veteran stated 
that back pain was precipitated by prolonged sitting and 
standing.  On examination, there was no evidence of spasm or 
weakness.  No fixed deformity or scoliosis was observed.  The 
veteran's gait was normal.  Forward flexion was measured to 
90 degrees and backward extension to 30 degrees.  Lateral 
flexion was measured to 30 degrees bilaterally.  Lateral 
rotation was measured to 40 degrees bilaterally.  Objective 
evidence of painful motion was noted, and the veteran 
reported pain at the end of all movement.  Range of motion 
decreased 30 percent with repetitive motion.  No weakness or 
fatigue was observed.  The examiner diagnosed lumbar strain, 
chronic low back pain, foraminal stenosis at L5-S1, chronic 
disc degeneration at L4-5, and degenerative disc disease of 
the lumbar spine.  

The veteran sought treatment for low back pain in November 
2004.  He stated that his degenerative joint disease is 
relieved by medication. 
 
The veteran underwent a VA spine examination in November 
2005.  He reported that his low back pain is the same on most 
days, without flare-ups.  He described his pain as right-
sided with occasional radiation into the right lower 
extremity.  He stated that he is unable to walk more than a 
few yards.  On examination, his posture was stooped and fixed 
in a flexed position and his gait was antalgic.  Mild reverse 
lordosis was observed.  Spasm, guarding, pain with motion, 
and tenderness was noted on examination of the lumbar 
sacrospinalis muscles and described by the examiner as 
moderate.  Forward flexion was measured to 40 degrees, but 
was noted to be further limited to 30 degrees by pain on 
repetitive motion.  Backward extension was measured to 0 
degrees.  Left lateral flexion was measured to 10 degrees and 
right lateral flexion was measured to 15 degrees.  On 
repetitive motion, left lateral flexion was further limited 
to 5 degrees by pain.  Left lateral rotation was measured to 
10 degrees and right lateral rotation was measured to 15 
degrees.  On repetitive motion, left lateral rotation was 
further limited to 5 degrees by pain.  

After reviewing the veteran's medical records and performing 
an examination, the examiner diagnosed herniated nucleus 
pulposus at L4-L5.  As to the effects of the back condition 
on daily activities, the examiner noted there was severe 
effect on chores, exercise, recreation and traveling and a 
moderate effect on shopping, bathing, dressing and toileting.  
The veteran's back pain was noted to prevent exercise.  

Based on the evidence of record, the Board finds that a 40 
percent evaluation is appropriate because the clinical 
evidence shows forward flexion of the thoracolumbar spine is 
30 degrees or less when the additional loss of motion due to 
pain is considered.  The November 2005 examiner's finding 
that the veteran's posture was fixed in a flexed position, 
with 0 degrees of extension, is further evidence that a 40 
percent rating is warranted as for favorable ankylosis.  
However, while the medical evidence shows that range of 
motion of the thoracolumbar spine motion is restricted, 
unfavorable ankylosis has not been demonstrated.  Thus, an 
evaluation in excess of 40 percent is not warranted. 

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R.  § 
3.321(b).  The Board finds that there is no evidence that the 
schedular evaluation in this case is inadequate.  As 
discussed above, there are higher ratings for lumbar spine 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his service-connected lumbar spine 
disability, and he has not demonstrated marked interference 
with employment due to that disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

In correspondence dated in April 2004, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  VA notified the veteran of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The April 2004 
letter advised him to notify VA of any additional information 
or evidence that he believed would support his claim, and 
that he must give enough information about his records so 
that VA could request them from the person or agency who has 
them.  Thus, effectively notifying him to send any additional 
relevant information.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.  The 
veteran received notice regarding the criteria for assignment 
of disability ratings and effective dates of disability 
benefits in October 2005.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA and private treatment records, and 
furnished him with VA examinations in April 2004 and November 
2005.  He has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to 40 percent disability rating for lumbosacral 
strain (low back disability), is granted, subject to the laws 
and regulations governing the award of monetary benefits.   



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


